      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Gloria Marrero,                              )
                                             )
       Plaintiff,                            )       Civil Action File No.:
                                             )
v.                                           )
                                             )
Lockhart, Morris & Montgomery,               )       COMPLAINT WITH
Inc.,                                        )      JURY TRIAL DEMAND
                                             )
       Defendant.                            )


                            PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and for violations of the Georgia Fair Business

Practices Act (GFBPA), O.C.G.A. 10-1-390 et seq.

                                        PARTIES

      1.     Plaintiff, Gloria Marrero, is a natural person who resides in Wayne

County, Georgia.

      2.     Defendant, Lockhart, Morris & Montgomery, Inc., is a corporation

formed under the laws of the State of Texas and registered to do business in Georgia.

                                         1
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 2 of 14




Defendant may be served with process via its registered agent can be served through

its registered agent for service, Registered Agent Solutions, Inc., 900 Old Roswell

Lake Parkway, Suite 310, Roswell, GA 30076.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Gainesville Division

because the events occurred in Hall County which is in the Gainesville Division.

                            FACTUAL ALLEGATIONS




                                          2
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 3 of 14




      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of

two medical visits in 2013 and is therefore, a “consumer”, as that term is defined by

15 U.S.C. § 1692a(3).

      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      13.    The Plaintiff is desirous of getting control over her debt and working

out a plan to resolve what she owes to various creditors. A critical part of this is

obtaining clear information regarding each account and how each is being collected

so that she can prioritize payment decisions.

      14.    As part that effort, the Plaintiff obtained a copy of her credit.




                                           3
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 4 of 14




      15.    In reviewing her credit report, the Plaintiff noted that the Defendant

was reporting an account in collection in the amount of $543.

      16.    The Plaintiff had questions about this negative tradeline and initiated a

call to the Defendant in September of 2020.

      17.    During the course of the call, Defendant confirmed it was collecting

two accounts for Wayne Memorial Hospital, one for $517 for services on October

7, 2013 and a second for $543 for services on December 19, 2013

      18.    During the course of the call, Defendant offered a settlement amount

on the total accounts.

      19.    Defendant never informed Plaintiff during the phone call that the

accounts from 2013 were past the statute of limitations and no legal action could be

taken against Plaintiff.

      20.    Defendant never informed the Plaintiff that making a payment on the

debts for which the statute of limitations had run could renew the statute of

limitations for those debts.

      21.    The accounts reported by the Defendant and in collection are consumer

accounts thus an open account subject to a statute of limitations of four years per

O.C.G.A. § 9-3-25.




                                          4
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 5 of 14




      22.    Defendant repeatedly solicited monthly payments from Plaintiff on a

debt that was past the applicable statute of limitations without informing Plaintiff

that making payments on the debt would restart the statute of limitations.

      23.    Making a payment on the debt would renew the statute of limitations in

Georgia. SKC, Inc. v. eMag Sols., LLC, 326 Ga. App. 798, 755 S.E.2d 298 (2014);

Malak v. Unifund CCR, LLC, 343 Ga. App. 314, 318, 807 S.E.2d 80, 83 (2017).

      24.    Plaintiff was misled by Defendant’s deceptive statements about making

payments.

      25.    Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

      26.    Plaintiff took time to seek legal counsel about the statements made by

Defendant in connection with the collection of a debt.

      27.    Defendant’s misleading statements interfered with Plaintiff’s abilities

to make informed decisions about getting her financial affairs in order.

      28.    Also during the call, Defendant made misrepresentations to Plaintiff as

to how long the accounts would stay on her credit report.

      29.    Defendant told Plaintiff that the accounts would not come off of

Plaintiff’s credit report until they were paid in full.




                                            5
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 6 of 14




      30.      Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

      31.       The FCRA mandates that consumer credit information may be

reported for only seven (7) years from the date of first delinquency. 15 U.S.C. §

1681c(a)(4).

      32.      Defendant’s multiple statements that the accounts would stay on

Plaintiff’s credit report and that Plaintiff would have to pay the full balance of the

accounts for the accounts to be deleted from Plaintiff’s credit report were false,

deceptive, and misleading communications which implied that the accounts would

stay longer than the seven years allowed by the FCRA.

      33.      In actuality, the two accounts would be required to come off of

Plaintiff’s credit reports in 2020, yet Defendant’s statements made Plaintiff believe

these accounts would stay on her credit report until she was able to pay them off.

      34.      Defendant’s statement was a threat to report credit information longer

than the seven years allowed by the FCRA.

      35.      Plaintiff suffered anxiety and worry that the debt would stay on her

credit report until she paid it off. This information was very stressful for Plaintiff

since she was disabled and living on a very strict budget. Plaintiff was seeking to

create a financial plan to get her bills paid and her credit score raised. Defendant’s

                                          6
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 7 of 14




misrepresentations caused stress and anxiety to Plaintiff and interfered with her

ability to make informed decisions to handle her finances.

                              INJURIES-IN-FACT

      36.   The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      37.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      38.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      39.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.




                                         7
       Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 8 of 14




       40.   Defendants acts and omissions caused particularized harm to the

Plaintiff in that she was suffered worry and anxiety and took time and expense to

discuss her debt with counsel in response to the false statements.

       41.   Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing

                                     DAMAGES

       42.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time and expense away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns about how long this debt would

stay on her credit report.

                               CAUSES OF ACTION

                                       COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                            8
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 9 of 14




                              15 U.S.C. § 1692 et seq.

      43.    Plaintiff incorporates by reference paragraphs 1 through 42 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      44.    15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      45.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      46.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      47.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

                                          9
     Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 10 of 14




      48.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      49.    Defendant’s statement that the accounts would stay on Plaintiff’s credit

report until paid in full was a false, deceptive, and misleading communication made

attempting to collect a debt.

      50.    Defendant’s statements were misleading about how long the account

could stay on Plaintiff’s credit report, and was also a threat to leave the account on

Plaintiff’s credit report for longer than such period as allowed by law.

      51.    Defendant’s attempts to solicit payments on a debt outside the statute

of limitations without informing Plaintiff that her payment would renew the statute

of limitations was deceptive and misleading.

      52.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      53.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.




                                         10
      Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 11 of 14




                                      COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.

      54.    Plaintiff incorporates by reference paragraphs 1 through 53 as though

fully stated herein.

      55.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      56.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      57.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      58.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      59.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      60.    Defendant’s conduct has implications for the consuming public in

general.

                                          11
     Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 12 of 14




      61.      Defendant’s conduct negatively impacts the consumer marketplace.

      62.      Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA

constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

      63.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      64.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      65.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

      66.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

      67.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                           12
       Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 13 of 14




                                        TRIAL BY JURY

       68.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 23rd day of September, 2020.


                                          BERRY & ASSOCIATES
                                           /s/ Matthew T. Berry
                                           Matthew T. Berry
                                           Georgia Bar No.: 055663
                                           matt@mattberry.com
                                           2751 Buford Highway, Suite 600
                                           Atlanta, GA 30324
                                           Ph. (404) 235-3300
                                           Fax (404) 235-3333

                                           /s/ Chris Armor
                                             13
Case 1:20-cv-04849-CC-CCB Document 1 Filed 12/01/20 Page 14 of 14




                             Christopher N. Armor
                             Georgia Bar No. 614061
                             P.O. Box 451328
                             Atlanta, GA 31145
                             Phone 470-990-2568
                             Fax 404-592-6102
                             chris.armor@armorlaw.com
                             Plaintiff’s Attorneys




                               14
